Title: To Benjamin Franklin from Jonathan Williams, Jr., June 1772
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honoured Sir
Boston June 1772
Your Letter of the 14th. April merits my best Acknowledgments, for the kind and affectionate Manner in which you express your Fears of my having appropriated Mr. Warrens Money to other purposes: In the manner this Matter may have appeared to you, those Fears were Just, and I think myself happy in having so good a Friend to forewarn me of even supposed Danger, and be assured Sir that your Advice and informing of what may at any time tend to my disadvantage, will always excite in me the greatest Gratitude and Esteem.
In my last I stated Mr. Warrens Account as it then was with me, the Balance £357 since which, I have sent him £170 Sterling and by this Oppertunity I send £100 more, so that there now remains a Balance of but £87 due to him. I also at that time informed you of the Circumstances relating to the Brig, that no part of Mr. Warrens money was appropriated for the payment of her, but only such Goods as came from Champion & Dickason, I therefore in common Justice should remit to them what she neats [nets?], which I shall do in a few Weeks, having sold her for £660 Sterling, by which I have cleared about £40, besides paying the greater part in Goods at a high Advance. This has been a profitable affair to me, but ne’ertheless I do not intend to follow it, I know very well it is a hazardous Business, and therefore shall advance cautiously, under the Advice and Direction of my Father, who I consult upon every Occasion, and without whose Assistance I should not have been able to do so well as I have done, for I came into Business when the Market was glutted with all kinds of English Goods, and every body trying to undersell each other, so that what is at present gained by the Business, must be by steadily preserving, close Attention, and obliging Behavior to Customers, these are things which I have heard you say would never fail; I therefore am not at all discouraged, and endeavour to make the best of bad Times, instead of neglecting the present in hopes for better ones. That you may have a just Idea of the affairs between Mr. Warren and me, it is necessary you should be acquainted with some Circumstances our Agreement was indeed loose, for which I am blameable, but the matter lay in my mind as follows. He was to supply me at the same Credit my other Merchants did, Vizt 9 mo Credit and after that Interest, I told him that I would be as punctual as I possibly could and not appropriate his Money to any other Purpose, but that it might be that I should trespass a little as we cant forsee disappointments, for which Reason Interest was mentioned as a Consideration for such a Trespass, the nine months Credit is not to me near so much, for it is 2½ months before I recieve the Goods, and almost as much more before the Bills arive. He said it would not be worth while to enumerate all the Charges that would arise, but that he would pay them all himself and put 1s. upon each Yard of Superfine Cloth, and as I understood in proportion for the Rest, which he said would leave about 5 per Ct for his Trouble, but I am inclined to believe that he has put 1s. per Yd. indiscriminately, which makes a very considerable difference, for one upon 16 is far less than 1 upon 7 or 8, the Superfines and Super Cloths I find no fault with, I doubt not I shall do well with them, and flatter myself that in Time I may make a considerable Trade, but I find that the coarser Cloths come better from the Merchant, which was the Reason for my Writing my last Order only for Superfines and Supers, however he did not clearly understand it, and supposed I should choose some of an inferior Quality assorted, I accordingly received Yesterday another Supply amounting to £761 11s. 10½d., which I shall do my best endeavours to remit in due Time. I have now remitted as much again as I have sold, and I could not have done it sooner without the most barefaced Injustice to my other Concerns, and you know Sir it is necessary to support ones Credit uniformly; but 10 mo. is now expired since my Cloths were Shipped, my Credit was nine, and I have paid all to £87, great part before due, the remainder I shall pay as soon as I possibly can, and whatsoever Concerns I may have with him, I hope always to be influenced by princples of Honour and Honesty, and you may depend upon the utmost exertion of my Abilities, to give Satisfaction both to You and him. Thus Sir I have explained my Idea of this Matter, and I should be glad if you could know whether his and mine correspond, and whether the 1s. per Yd. is indiscriminately placed, or only on the Superfine. His Letters to me are very polite and Friendly, and as he says nothing to me in the complaining Stile, I have wrote nothing in a vindicating one. He mentions to me that he thinks you would advance me 4 or 500 to enlarge my Trade if I would ask it of you, which is much to the same purpose with what he mentioned to you, but your goodness to me has already been more than I have deserved, and I should look upon such a Request the heighth of presumption, I think an enlargement of my Trade would be at this present Juncture rather Imprudent, and I do not see any Occasion for such an Advance to him, as it will be near 7 mo. before any Money will be due, except the £87. In your letter per my Brother you say you had sent me 6 Copies of Doctr. Priestly’s Work, but in the PS you say they could not go with him, but should be sent per the next Ship, ne’ertheless I recieved three per him, but no more neither then nor since, and your not mentioning any thing more about them, makes it difficult to determine whether they have miscarried, or you have omitted sending them.
We are all well and desire to be respectfully remembred to you. My Father has sued Halls Bond and will be glad if you will please to send him a power of Attorney. And also an Account of Cash you have paid for my Brother since his return. With my best Compliments to all inquiring Friends I remain Your dutifull and Affectionate Kinsman
Jona Williams Junr
To Doctr Franklin
